Citation Nr: 0821115	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-04 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his son.  


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Navy 
from March 1943 to December 1945.  Service in WWII as a 
radioman assigned to merchant vessels in the North Atlantic 
and the Pacific is indicated by the evidence of record.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran does not have PTSD that is related to his 
military service.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004, August 2006, and May 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and a supplemental statement of the case (SSOC) 
reporting the results of its reviews of the issue on appeal 
and the text of the relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, service records, and secured an examination in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran contends that he has PTSD that is related to his 
service in WWII.  Specifically, he claims that he was 
traumatized by events that occurred to him while serving in 
the North Atlantic and at Okinawa during the battle there.  

The veteran was afforded a VA initial evaluation for PTSD in 
November 2005.  The examiner noted that his review of the 
veteran's records indicated that he has a long history of 
what has been variously diagnosed as a schizophrenic reaction 
and bipolar illness.  The records revealed that the veteran 
was hospitalized at a VA hospital for approximately five 
months in 1951, and that there were four other 
hospitalizations subsequent to that, the most recent being 
earlier in 2005.  It was reported that both of the veteran's 
parents committed suicide; the mother in 1933 and the father 
in 1940.

The veteran related to his examiner that he was a radioman 
serving mostly on merchant ships during WWII.  He described 
his worst experiences as being at Okinawa when a Kamikaze 
aircraft veered away from his ship, and when the ship was hit 
by shelling, though he was not aware of anyone being hurt as 
a result of  the shelling.  The veteran also related 
experiences in the North Atlantic, including witnessing depth 
charges being dropped by an escort ship on a suspected enemy 
submarine position, and being aboard a tanker when it hit 
something first thought by some aboard to have been a 
torpedo, but that was subsequently determined to be another 
ship.  The examiner noted that the veteran indicated that he 
was not wounded in the war, that no torpedoes were actually 
fired at his ship, and that he never saw anyone killed or 
directly wounded.  After the war the veteran was a civil 
engineer for 37 years, and reported not having any problems 
on the job.  The record shows that the veteran has a 
significant history of alcoholism.  

The examiner determined that the veteran does not meet some 
of the criteria required for a diagnosis of PTSD.  The 
examiner noted that the veteran's experiences did not meet 
the Criteria A. requirements for a diagnosis of PTSD in 
accordance with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Specifically, the examiner noted that the veteran was 
not confronted with events that involved actual or threatened 
death.  While the veteran witnessed a ship being hit by a 
Kamikaze aircraft, that was at a distance, and would 
therefore not qualify as a traumatic event under Criteria A.  
The examiner also noted that the veteran does not qualify 
under Criteria C., in that he does not seem to avoid events 
associated with the war, does not have any amnesia associated 
with his trauma, does not display diminished interest or 
participation in significant activities, does not have a 
restricted range of affect, and does not have a sense of a 
foreshortened future.  The examiner noted that the veteran 
does exhibit some detachment and estrangement from others, 
but this was thought by the examiner to me more due to a 
history of depression and a history of alcoholism.  The 
examiner diagnosed the veteran with bipolar disorder 1, with 
which the veteran had a long history, and with alcoholism in 
remission.  The examiner noted that the alcoholism began at a 
relatively early age, and was certainly the cause of 
significant marital problems.  The examiner stated 
unequivocally that the veteran does not have PTSD, and that 
his symptoms probably are related to his bipolar disorder and 
alcoholism.  

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2007).  Where it is determined that the veteran was engaged 
in combat with the enemy and the claimed stressor is related 
to such combat, the veteran's lay testimony regarding the 
claimed stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).  Where VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Here, while the veteran was not a direct combatant, the Board 
need not make a determination as to the occurrence of the 
alleged stressors because, in rendering his opinion that the 
veteran does not have PTSD, the VA examiner assumed as true 
the veteran's claimed stressors.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
In other words, the evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Here, there is no medical evidence of a current 
PTSD disability.  There are no current treatment records 
showing complaints of or treatment for PTSD, and the VA 
clinical psychologist who examined him stated unequivocally 
that the veteran does not have PTSD.  Without evidence of a 
current disability, the analysis ends, and service connection 
cannot be awarded.  Id., at 1333.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals  



 Department of Veterans Affairs


